        Case 1:19-cv-06927-BMC Document 42 Filed 11/08/20 Page 1 of 2 PageID #: 131


                                       DREIFUSS BONACCI & PARKER, PC
                                                 ATTORNEYS AT LAW
David C. Dreifuss (NJ)                            26 Columbia Turnpike                    Five Penn Plaza
JoAnne M. Bonacci (NJ, NY & PA)                                                               23rd Floor
Paul H. Mandal (NJ & NY)                             North Entrance
                                                                                      New York, New York 10001
Eli J. Rogers (NJ & NY)                      Florham Park, New Jersey 07932                (646) 723-1010

Paul M. McCormick (NJ & NY)                           (973) 514-1414
Maddalena R. Zefferino (NJ, NY & NH)                                                       1500 Market Street
Eugene Zaydfudim (NJ & NY)
                                                  Telefax (973) 514-5959
                                                                                                12th Floor
                                                     Writer’s E-mail Address:                  East Tower
                                                   ezaydfudim@dbplawfirm.com        Philadelphia, Pennsylvania 19102

                                                Please reply to New Jersey Office




                                                       November 8, 2020

 Via ECF
 Honorable Brian M. Cogan
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:                           Singh v. Kaur, et al.
 Civil Action No.:             19-cv-6927

 Dear Judge Cogan:

        This firm represents Defendants Neelam Construction Corporation (“Neelam”) and Western
 Surety Company (“Western”) (cumulatively “Answering Defendants”) in the above referenced action.
 Answering Defendants respectfully request a pre-motion conference pertaining to a discovery dispute that
 arose during this litigation. The discovery deadline in this action is November 13, 2020.

        Plaintiffs and Answering Defendants request an additional thirty (30) day extension for discovery
 to allow Plaintiffs more time to respond to Answering Defendants’ correspondences dated October 7,
 2020 and October 29, 2020 requesting that they cure certain deficiencies in their responses to Answering
 Defendants discovery requests and to give time for the parties to conduct depositions.

         If the court is not inclined to extend the fact discovery deadline, Answering Defendants request
 that a pre-motion conference be scheduled for the court to order the deposition of the Plaintiffs, Jagdev
 Singh and Kuldeep Singh, or in the alternative, to permit Answering Defendants to file a Motion to
 Compel the Plaintiffs’ Depositions as the Plaintiffs have refused to appear for depositions in this
 matter. Answering Defendants served Deposition Notices on Plaintiff’s counsel, compelling Plaintiffs
 Jagdev Singh and Kuldeep Singh to appear for depositions on October 30, 2020 and November 3, 2020
 respectively. On October 29, 2020, Answering Defendants contacted counsel for Plaintiffs, Jonathan
 Silver, Esq., to advise him that Plaintiffs have yet to fully respond to the Answering Defendants’ paper
 discovery. Answering Defendants indicated that notwithstanding this lack of full response by Plaintiffs,
 Answering Defendants would still take the deposition of Jagdev Singh on October 30th with the right to
 recall Jagdev Singh in the event that the missing paper discovery from the Plaintiff made it impossible to
 complete Jagdev Singh’s deposition. Plaintiff’s counsel did not agree with this but indicated that he
     Case 1:19-cv-06927-BMC Document 42 Filed 11/08/20 Page 2 of 2 PageID #: 132

Chambers of the Honorable Brian M. Cogan
November 8, 2020
Page 2

would advise Answering Defendants’ counsel of another date when Jagdev Singh would be available to
be deposed as soon as possible. He has yet to do this.

        Answering Defendants were ready to proceed with the deposition of Kuldeep Singh on November
3, 2020. Upon sending a confirmatory email on November 2nd, with information for Kuldeep Singh to log
into the Zoom conference for the deposition, Answering Defendants heard, for the first time, that
Plaintiffs’ counsel would not be producing Kuldeep Singh for his deposition on the following morning.
On November 4, 2020, Plaintiffs’ attorney advised the undersigned that he will not schedule his clients
for depositions stating that “there are issues I must resolve with them before we move forward.”

       The Answering Defendants have made numerous attempts to meet and confer and to schedule the
depositions of the Plaintiffs through email and teleconference to no avail. As the discovery deadline is on
November 13, 2020 and time is of the essence for the Answering Defendants to depose Plaintiffs, Jagdev
Singh and Kuldeep Singh, the Answering Defendants request that the court either set dates for depositions
of Plaintiffs, or, in the alternative, allow Answering Defendants to file a Motion to Compel the
Depositions of Jagdev Singh and Kuldeep Singh after the discovery deadline but before dispositive
motions are scheduled to be filed in this action.

       Thank you in advance for your courtesies and attention to this matter.


                                                                           Respectfully,




                                                                           Eugene Zaydfudim, Esq.

cc:
Jonathan Silver, Esq. (via e-mail)
